NORTONI, J.
-This is a suit for divorce. The finding and decree were for plaintiff and defendant prosecutes the appeal.
The petition alleges that defendant offered plaintiff such indignities as to render her condition intolerable, etc., and proceeds to specify a number of the,indignities proved at the trial. It is urged that the-petition is insufficient to support the judgment, but,, obviously, the argument is without merit, for, though it contains some general averments, a number of the specific indignities relied upon are amply set forth.
Both plaintiff and defendant are middle-aged persons and each had been married before. They were married about - a year before the separation which culminated in the present divorce proceeding. The evidence of plaintiff and her several witnesses tends to-prove that, after the first three months of their married life, defendant became quarrelsome and abusive toward her. Several witnesses say that plaintiff at all times, treated hem husband, the defendant, with kindness .and affection and conducted herself as a, good wife should.
Defendant is engaged in the real estate business, and it appears that plaintiff, besides assisting in the *267office, kept boarders as well, to aid him in making a living. Notwithstanding this, defendant objected to one of the boarders and accused plaintiff of being too fond of his company, and, according to the evidence, in this defendant certainly erred.
It appears that defendant on several occasions became angered at plaintiff without sufficient provocation and called her such names as a “she-devil,” “h — 1 cat,” etc. Though defendant never actually struck plaintiff, it is said that upon two or three occasions, while in anger, he grabbed her arm and applied vile epithets toward her in a threatening manner. On several occasions, defendant' called his wife a liar and a “d — d liar” and during one of these tantrums she pulled his moustache. On one occasion plaintiff visited Springfield, Missouri, to look after some property she owned there, and defendant said to her and told her children that, she had gone to Monett with another man.
The parties resided in a home owned by plaintiff and she finally suggested to defendant that he had better move out as she had found it impossible to please him. It appears, too, from the evidence of a detective that defendant offered him employment to the end of furnishing evidence derogatory to plaintiff’s character, but no such evidence was adduced. There is evidence in the record by defendant tending .to contradict all of these charges, but the court found the issue for plaintiff as though the evidence of herself and her witnesses was true.
There can be no doubt that the facts above stated, if true, are sufficient to award the decree and as the court saw the witnesses face to face and heard them testify, we will defer to its judgment as to their credibility. [Griesedieck v. Griesedieck, 56 Mo. App. 94; Meyer v. Meyer, 158 Mo. App. 299, 138 S. W. 70.]
The judgment should be affirmed. It is so ordered.
Reynolds, P. J., and Caulfield, J., concur.